Citation Nr: 0808646	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-37 236	)	DATE
	)
	)

On appeal from Decisions Certified by the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a throat disorder.

2.  Entitlement to service connection for left ear tinnitus.

3.  Entitlement to service connection for a genital rash.

4.  Entitlement to service connection for extraction of the 
back teeth.

5.  Entitlement to service connection for an allergic 
reaction to metal in false teeth.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In January 2003, the veteran was afforded a pre-determination 
hearing at the RO in Washington D.C.  A copy of the hearing 
transcript is of record.  

The veteran failed to report for BVA hearings which was set 
for a date in September 2007 and January 2008.  In January 
2008, the veteran indicated that the adjudication of his 
claim should proceed without a hearing.  38 U.S.C.A. § 
20.704(e) (2007).

The issue of entitlement to service connection for a genital 
rash is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, Diagnostic Code.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In a May 2000 decision the RO determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for a throat 
disorder; the veteran did not perfect an appeal after being 
notified of that decision.

3.  Evidence received since the May 2000 decision bears 
directly and substantially upon the issue of entitlement to 
service connection for a throat disorder, is either 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  A left ear tinnitus disorder was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

5.  The evidence does not demonstrate that the veteran's back 
teeth were extracted in service as a result of dental trauma.  

6.  The claims file does not include a current medical 
diagnosis of an allergic reaction to metal in false teeth.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; the 
petition to reopen a claim of entitlement to service 
connection for a throat disorder is denied.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  Left ear tinnitus disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

3.  The criteria for entitlement to service connection for 
dental trauma to back teeth have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1712, 5103, 5103A, 5107, 7104(c) (West 2002); 
38 C.F.R.  §§ 3.102, 3.159, 3.381, 17.161 (2007).

4.  Service connection for allergic reaction to metal in 
false teeth is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2003, June 2004, July 2004 and March 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

One of the claims on appeal is a petition to reopen a 
previously finally denied claim. The Court has held that in a 
claim to reopen it is vital to explain with particularity 
what specific evidence would constitute new and material 
evidence in the context of the prior final rating decision.  
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

Here, while the veteran was provided generic notice of the 
need to submit new and material evidence, and while he was 
provided notice of the appropriate legal definition of new 
and material evidence, a notice of this type is ordinarily 
not sufficient under Kent.  However, the claim was previously 
denied because of the absence of medical evidence 
demonstrating a manifestation of the claimed disorder in 
service.  Despite the generic nature of the June 10, 2003 
notice pertaining to that claim, the record demonstrates that 
the veteran was well aware of the absence of record evidence 
in these regards, and, on his own, he has even repeatedly 
attempted to secure the requisite type of evidence, such as 
service treatment records, to support his claim, see e.g. 
letter from NPRC dated in August 2003, and he also testified 
that he had no contact with servicemen with whom he had been 
in service.  See Transcript of Predetermination Hearing at 
Page 5.  The RO has also made numerous attempts that have 
been unavailing in obtaining documentation to support the 
veteran's claim.  See records reconstruction attempted in 
August 1977; negative responses of January 1997 and August 
1997 and May 2001 to attempts to locate VA treatment records 
for a throat condition for the period from January 1957 to 
December 1957; unavailing attempts to reconstruct treatment 
records from surgeon general records and inpatient clinical 
records dated from June 2004, August 2004 and September 2004.

Under the circumstances, the Board considers that a remand to 
inform the veteran with more specificity as to why the claim 
was previously denied would serve no meaningful purpose and 
simply exalt form over substance.  Therefore, the Board 
regards the VCAA requirements to have been satisfied to the 
extent possible in these regards.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations, where warranted, have been 
performed, and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

Factual Background

The veteran asserts that he had a throat problem in service 
and that he was afforded two operations; he claims continued 
residuals.  He additionally asserts that his back teeth were 
extracted in service and that he developed an allergic 
reaction to the metal in dentures that were provided to him.  
He also claims that he had developed a rash in the groin area 
during service and that he has continued residuals.  He 
further claims tinnitus as a result of exposure to gunfire in 
service.   
The veteran's complete service treatment records were largely 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Records reconstruction was initially 
attempted in August 1977.  A partial dental record reflects 
that the veteran was provided partial lower dentures and full 
upper dentures in April 1954 , and a report of medical 
history prepared by the veteran in preparation for military 
separation indicated that he had been treated for venereal 
disease.  

The veteran was afforded a separation physical examination in 
February 1956, and a complete copy of the report generated at 
that time was located and associated with the claims file.  
His ears, mouth and throat were evaluated as clinically 
normal on separation.  

An October 1995 rating denied entitlement to service 
connection for a throat disorder because service treatment 
records failed to show a throat disorder and separation 
examination showed a normal throat.  Although the veteran 
submitted a timely Notice of Disagreement as to that rating 
and a Statement of the Case of October 1996 was issued, the 
veteran did not submit a substantive appeal until March 1997, 
which was untimely.  The veteran was so informed in 
correspondence dated July 16, 1997.  He subsequently sought 
to reopen that claim as well the other claims listed above.  

Attempts to locate VA treatment records for a throat 
condition for the period from January 1957 to December 1957 
were negative in January 1997 and August 1997 and May 2001.  

VA treatment records for the period between April 1978 and 
January 1988 reflect treatment for a sore throat on four 
occasions over the 10 year period; on two of the occasions, 
he was assessed with phayngitis. 

At a January 2003 predetermination hearing the veteran 
indicated that his throat operation might have been a 
tonsillectomy but he also indicated that it might not have 
been.  He also acknowledged that he was unable to locate any 
pertinent treatment records.  

In September 2003, the veteran provided VA a copy of a letter 
from National Personnel Records Center (NPRC) dated in August 
2003 explaining that his service treatment records had been 
largely destroyed in a fire there in 1973 and that records 
substantiating his claimed surgery in service were not 
available.  

In a June 2003 letter, the veteran's mother stated that her 
son had a throat operation during service and that she 
discussed it with him. 

VA outpatient treatment records from September 2003 to March 
2004 reflect complaints of a sore throat in March 2004 along 
with findings of sinus congestion and post nasal drip.  

Attempts to reconstruct treatment records from surgeon 
general records and inpatient clinical records were 
unavailing according to responses dated from June 2004, 
August 2004 and September 2004.

The veteran was afforded a VA audiological examination in May 
2006.  The examiner reviewed the veteran's service treatment 
records, which were silent as to complaints, treatment or 
findings of tinnitus, and also observed that the veteran did 
not report any hearing loss or tinnitus in any of his nearly 
annual correspondence until 2004; the examiner concluded that 
it was less likely than not that the veteran's tinnitus was 
related to service.  

Analysis

The Board notes that the veteran's service records regarding 
his period of active duty are unavailable from the NPRC, and 
are believed to have been destroyed in a fire in the early 
1970's.  The Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).While it is unfortunate that the veteran's 
service medical records are unavailable, it should be noted 
that several unsuccessful attempts were made to obtain these 
records.  The appeal must be decided on the evidence of 
record and the Board's analysis has been undertaken with this 
heightened duty in mind. 

New and Material Evidence

In October 1995 the RO denied the appellant's claim for 
entitlement to service connection for a throat disorder.  As 
noted above, the decision was not appealed, and became final.  
The veteran sought to reopen that claim and was informed in 
May 2000 that he had not submitted new and material evidence 
to warrant reopening the claim.  The record demonstrates that 
the veteran again sought to reopen that claim in October 
2000.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c). Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Pertinent evidence of record in May 2000 (when the appellant 
was last previously advised by the RO that he had not 
submitted new and material evidence) included the veteran's 
assertions that he had had throat surgery in service together 
with the above referenced separation examination report of 
February 1956, which failed to disclose any chronic throat 
disorder at that time.  Attempts to reconstruct post service 
VA treatment records did not retrieve records for the 
veteran.  

More recent treatment records reflect occasional treatment 
for sore throat but do not identify any chronic throat 
disorder and do not substantiate in service throat surgery.  
The veteran's mother reports recalling a discussion with the 
veteran as to throat surgery.  Also as noted above, the 
nature of any asserted throat surgery was not clearly 
identified.   

While this evidence is new, in that it has not been 
previously considered by VA, it is not material, in that it 
does not bear substantially upon the claim.  That, is, recent 
medical treatment does not relate the current treatment to a 
disorder of service origin.  Further, the statement from the 
veteran's mother, while recalling a discussion with the 
veteran regarding throat surgery, her statement was vague and 
general in nature, and when considered with the previous 
evidence is not of such substance as to require reopening the 
claim.  

The evidence recently submitted bears directly, but not 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the prior decision remains final.  
Accordingly, the benefit sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

As noted above, the veteran was afforded a separation 
physical examination in February 1956, and the examination 
report reflected his ears, mouth and throat were evaluated as 
clinically normal on separation.  

In May 2006, a VA audio examination was afforded, at which 
time the examiner additionally observed that the veteran 
failed to report hearing loss or tinnitus when he filed for 
benefits in 1995.  Moreover, the veteran previously 
identified only right ear tinnitus in October 2001.  Although 
bilateral tinnitus was claimed in May 2006, the examiner did 
not associate the disorder to service.  See also Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered as a factor in determining a service connection 
claim).  Considering the absence of service records 
demonstrating the presence of left ear tinnitus until many 
years after service and the fact that no medical authority 
has associated the disorder to service, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for left ear tinnitus. 

The veteran has failed to submit evidence demonstrating that 
he had teeth extractions in service.  Moreover, even if the 
veteran had his back teeth extracted in service, there is no 
evidence that such extractions were the product of dental 
trauma.  Service connection for compensation purposes is not 
available for a dental condition other than one resulting 
from dental trauma.  Although missing back teeth were noted 
on separation, the Board notes that there is no explanation 
in the service medical records to explain the loss of the 
veteran's teeth.  In the absence of evidence of extractions 
that were the product of dental trauma, the preponderance of 
the evidence is against service connection.  

The veteran has not submitted evidence demonstrating an 
allergic reaction to false teeth provided in service or even 
that he currently suffers from any such disorder.  As noted 
above, a veteran seeking disability benefits must establish 
the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Even where there is evidence of an 
injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorder.  Accordingly, in the absence of a diagnosed 
allergic reaction disorder, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

The dental evidence is insufficient to trigger VA's duty to 
provide an examination. The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d));  Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a throat disorder, the appeal is denied. 

Service connection for left ear tinnitus is denied.  

Service connection for dental trauma to back teeth is denied.

Service connection for allergic reaction to metal in false 
teeth is denied.


REMAND

Although the veteran's separation physical examination in 
February 1956 reflects his abdomen and viscera and skin were 
evaluated as clinically normal on separation, a partial 
report of medical history prepared by the veteran in 
preparation for military separation indicated that he had 
received treatment for a venereal disease. 

The Court has held that VA is not required to obtain a 
medical opinion if the record does not already contain 
evidence of an in-service event, injury, or disease.  That 
development is not required because "a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease."  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).

An examination for genital rash was initiated in October 
2004, at which time the examiner was requested to opine as to 
whether any current genital problems were related to the 
veteran's history of venereal disease.  However, the examiner 
who conducted the examination in the following month merely 
indicated that he was unable to comment as to the question 
posed.  Unfortunately such a response is ambiguous and 
entirely inadequate.  Unfortunately, a remand is required in 
this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the appellant's claim so that he is afforded every 
possible consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
recent Court decisions are fully complied 
with and satisfied. 

2.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for an genital rash since 
November 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.  

3.  Once the foregoing development has 
been accomplished to the extent 
possible, and the requested records 
have been associated with the claims 
file, the veteran is to be scheduled 
for a VA genital examination to 
determine whether he has a current 
venereal disease and/or a genital rash 
related to the veteran's history of 
venereal disease in service.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner.  

A medical opinion must be provided, 
without resort to speculation, as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that any genital rash and/or 
venereal disease is related to the 
veteran's history of venereal disease 
in service.  Adequate reasons and bases 
must be provided for the stated 
opinion.  The AMC/RO should ensure that 
the examination report complies with 
this remand and the questions presented 
in the AMC/RO's examination request, 
especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


